Citation Nr: 0716995	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO. 07-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for status post spaghetti 
right wrist median nerve damage, claimed as injury to the 
right forearm and wrist and loss of sensation and use of the 
thumb, index, and middle fingers of the right hand secondary 
to the right forearm and wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from November 1947 until 
November 1951 and from September 1952 until September 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the RO certified the appeal as stemming 
from a subsequent January 2006 decision. The RO interpreted 
an August 2005 statement from the veteran, which was received 
by the RO in September 2005, as a new claim for benefits and 
readjudicated the claim. The claim was denied in January 2006 
and the veteran appealed. 

In the August 2005 statement, however, the veteran advised 
the RO that the claim concerned his right wrist and hand, not 
the left thumb. He explained the November 2002 injury, cited 
in the December 2004 rating decision, was an injury to the 
left wrist and specified that this injury was not service 
connected. He further related that his right wrist was 
service connected and he sought an increase in the 
evaluation. A review of the record reveals the veteran is in 
receipt of service connection for a scar of the left ring 
finger and for a scar of the left arm. 

Interpreting the August 2005 statement as a new claim would 
trigger the requirements of new and material evidence. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Upon reading the 
statement, it is clear the veteran seeks a service-connected 
disability evaluation for the right wrist and hand, a benefit 
which was denied in the December 2004 decision. Furthermore, 
the August 2005 statement was submitted within the time 
constraints for filing a Notice of Disagreement. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. As no special wording 
is required for a notice of disagreement and the law requires 
the Board review all issues reasonably 



raised from a liberal reading, the Board construes the August 
2005 statement as a timely Notice of Disagreement. 38 C.F.R. 
§ 20.201; see Suttmann v. Brown, 5 Vet. App. 127, 132 (1993), 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991). To construe 
otherwise would raise serious due process issues, especially 
in light of the nonadversarial and pro-claimant VA claims 
adjudication system and result unnecessary delays of the 
adjudication. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds 
another VA examination is necessary to decide the claim. 

The veteran seeks service connection for status post 
spaghetti right wrist median nerve damage. Service medical 
records reflect that the veteran was treated at a civilian 
emergency room in August 1960 after the veteran accidentally 
ran his had through a plate glass window and had a laceration 
on the right forearm with artery and nerve involvement. Upon 
examination, the palmerus longus and 2 flexor digitorium 
tendons were indicated to be severed. The median nerve was 
partially severed. 

Service medical records dated the following morning altered 
the diagnosis. The physician reported that the veteran was 
admitted after he sustained a wound of the flexor aspect of 
the distal forearm at the wrist joint and a small U-shaped 
laceration on the extensor aspect of the hand. The physician 
explained the veteran had been taken to a civilian hospital 
where the wound was explored and it was stated that two 
tendons were severed and the median nerve was cut. The 
lacerations were sutured by the civilian hospital. Upon 
admission to the naval hospital, no abnormalities were noted 
except for the right upper extremity where there was a clean 
sutured wound about three inches in length over the volar 
aspect of the right wrist one inch above the distal carpal 
crease. A small one and a half inch U-shaped laceration was 
visualized on the dorsal ulnar surface of the level of the 
distal ulna. Clinical examination reflected the veteran was 
able to make a fist and extend his fingers, with each finger 
functioning independently with both tendons. There appeared 
to be weakness of the thenar muscles. No valid sensory or 
motor loss was demonstrated. 

The physician explained that the admitting physician's 
impression was that the veteran had sutured lacerations of 
the wrist with possible but not probable median nerve injury. 
Upon re-examination the following morning, no tendon loss or 
neurological damage was noted. There were no abnormalities 
with the exception of the healing sutured clean lacerations. 
There was no evidence of wound infection, and the veteran was 
able to use his hand. There was no neurological loss. The 
diagnosis was wound, lacerated right forearm, no artery or 
nerve involvement and the veteran was discharged to duty. 

VA outpatient treatment records illustrate the veteran was 
treated for bilateral hand pain after slipping and falling 
against a wall in November 2002. Specifically, the veteran 
complained of pain in the right thumb at the 
metacarpophalangeal joint and a laceration to the left distal 
thumb with an inability to flex it. Examination revealed the 
right thumb was tender with a swollen metacarpophalangeal 
joint with poor mobility. The veteran related the loss of 
mobility was old. The left thumb had a laceration at the 
anterior crease of the interphalangeal joint with tendons 
visible and a floppy distal phalanx. The assessment in 
November 2002 was laceration/subluxation of the left thumb. 
The veteran continued to treat for a flexor pollicis longus 
injury of the right thumb at the VA and ultimately underwent 
surgeries for this condition in May 2003 and in August 2003. 

The May 2003 VA operative report indicated the veteran had a 
laceration to the volar right forearm "several months ago." 
The note explained the veteran had an inability to flex the 
interphalangeal joint since that time. Although this report 
relates the condition to a laceration "several months ago," 
a review of the record reflects the only laceration of the 
right volar forearm was the November 1960 accident during 
service.

While the veteran was afforded a VA examination in October 
2004, which concluded with a diagnosis of status post 
spaghetti wrist median nerve damage, the requested opinion as 
to the etiology of that disorder was not provided. 
Furthermore, the October 2004 VA examination did not reflect 
that the veteran's claims file, including his service medical 
records, was reviewed. Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

Given the conflicting diagnoses directly after the November 
1960 accident along with the May 2003 VA operative report 
which suggests the current disability is related to a right 
volar forearm laceration, the veteran should be afforded an 
additional VA examination that includes a complete and 
accurate review of all records associated with the claims 
file and provides an opinion as to the etiology of the 
current disability. See 38 C.F.R. § 4.2 ("If a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any right hand and wrist 
condition. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all 


pertinent records associated with the 
claims file, particularly service medical 
records surrounding the November 1960 
accident and VA records concerning the 
November 2002 injury to the right thumb 
and subsequent surgeries.  The examiner is 
requested to provide an opinion as to 
whether it is as likely as not that the 
veteran has a right hand or wrist disorder 
that is causally or etiologically related 
to the laceration sustained in November 
1960, or to any other documented incident 
of military service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file, including a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the 
veteran's claim for service connection should again be 
reviewed by the RO on the basis of the additional evidence.  
If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



